Case 7:18-cr-01889 Document 1 Filed on 11/02/18 in TXSD Page 1 of 2

AO 91 (Rev. ll/l l) Criminal Complaint

 

 

 

 

IT
§ UN ED STATES DISTRICT CoUni;Jrittech wefm
\ for the main Distmt ot 1aan
Southern District of Texas
NOV"“' 2 2018
United States of America )
v. ) Dawiolti Bradls;v Glatlt
Humberto GARZA, YOB: 1962, usc § Case N° M' /3" 22 75 /M
)
)
)
Dej%ndant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 1, 2018 in the county of Starr in the
Southern ‘ District of Texas , the defendant(s) violated:
Code Section O]jfense Descrz}otion
21 U.S.C., 841 (a)('l) Knowing|y and intentionally Possess with intent to Distribute approx. 27.5

kilograms of cooaine, a Sohedule ll Controlled Substanoe

21 U.S.C., 846

Knowingly and intentionally Conspire to possess With intent to Distribute
approx. 27.5 kilograms of cooaine, a Schedule ll Controlled Substance

This criminal complaint is based on these facts:

See Attaohment ""A.

Ef Continued on the attached sheet.

)4;),>.'0,)¢£§ l§g> _ W%

Wp%nc‘anl%gnature

Alfonso Perez Jr., DEA Special Agent

 

Prz'nted name and title

Date; §?.'Zz av--\__. //.%sz/,$

Judge ’s signature

 

City and state: MCA||SH, T€XES Peter E. Ormsby, U.S, l\/lagistrate Judge

 

Printed name and title

Case 7:18-cr-01889 Document 1 Filed on 11/02/18 in TXSD Page 2 of 2

ATTACHMENT “A”

On November l, 2018, at approximately 6:41 P.M., a Border Patrol
Agent (BPA), working a camera system, advised via service radio,
that he observed several subjects with possible bundles of
narcotics cross the river in an area known to agents as "Van
Landing" in La Rosita, Texas. This area is notorious for
narcotics smuggling due to its close proximity to the Rio Grande
River and is surrounded by dense vegetation, making it easier
for smugglers to operate with minimal detection.

The agent operating the camera advised that he had visual of a
pickup truck with a water buffalo in the bed of the truck
heading north from the Rio Grande River, where the subjects were
observed crossing moments earlier. The camera operator advised

agents that the vehicle was driving north onto US Hwy 83 and had
turned east.

An agent activated his emergency lights in order to conduct an
immigration inspection and the vehicle came to a stop. The
driver, later identified as Humberto GARZA; DOB: 03/26/62,
hereinafter referred to as GARZA, quickly exited his vehicle and
began walking towards agents. GARZA advised agents that he was
just giving water to his cows. GARZA was extremely nervous and
sweating profusely, despite the fact he had just exited his air-
conditioned truck. Agents asked GARZA if we could have consent
to search the vehicle, to which GARZA replied yes and began to
pace back and forth as agents conducted their inspection of the
truck. Agents then noticed several small wooden boxes tucked
underneath the toolbox, in front a large water buffalo, located
in the bed of the truck.

GARZA then blurted out, "They forced me tom" and remained quiet.
The K»9 immediately jumped into the bed of the truck and alerted
to four wooden boxes that were hidden under the toolbox. After
opening the boxes, agents discovered a bundle of U.S. currency
and twenty five (25) bundles of cocaine, weighing approximately
27.5 kilograms.

Under Miranda advisement and waiver, GARZA told DEA agents that

he believed the boxes contained marijuana and that he was going

to receive four thousand dollars as payment for transporting the
boxes.

